Citation Nr: 0417975	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-22 219A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a head injury, to include traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1978 and from October 1990 to May 1991. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO granted 
service connection for residuals of a head injury, to include 
traumatic headaches, and assigned a noncompensable evaluation 
to this disability, effective from January 1992.  

The noncompensable disability rating assigned to the 
service-connected residuals of a head injury, to include 
traumatic headaches, is based on an initial grant of service 
connection for this disorder.  As such, the entire period 
associated with this service-connected disability will be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issue with regard to this service-connected 
disorder is correctly characterized as discussed in the 
following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a head injury include 
only purely subjective complaints such as headaches and do 
not involve objective neurological pathology.  

3.  There is no competent evidence that the veteran has 
multi-infarct dementia associated with brain trauma.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating of 
10 percent for the service-connected residuals of a head 
injury, to include traumatic headaches, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8045 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
[hereinafter, Pelegrini I], the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In statement of the case (SOC) issued in October 1999, 
letters dated in April 2001 and July 2002, and the 
supplemental statements of the case (SSOCs) furnished in 
October 2002 and December 2003, the RO informed the veteran 
of the provisions of the VCAA, the criteria used to 
adjudicate his initial rating claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
information necessary from him.  Further, the SOC and SSOCs 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the April 2001 letter, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records and to ensure that the agency received the 
pertinent evidence.  

Moreover, in the April 2001 letter, the RO informed the 
veteran that the agency had enclosed (with the letter) a VA 
Form 21-4138 which he could use to let the agency know if he 
had "additional evidence or information to submit."  This 
statement, which references the veteran's opportunity to 
provide VA with information concerning a variety of 
additional sources of evidence or with the evidence itself, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
her or her opportunity to submit any pertinent evidence until 
the April 2001 letter, which was issued after the denial of a 
compensable disability for the service-connected residuals of 
a head injury to include traumatic headaches in August 1999.  
In this regard, the Board notes that that the initial denial 
of this issue occurred prior to the enactment of the VCAA.  
However, the Court recently held that the notice requirements 
of the VCAA apply to cases pending before VA on November 9, 
2000, the date of the VCAA's enactment, even if the initial 
agency of original jurisdiction (AOJ) decision was issued 
before that date.  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) [hereinafter, Pelegrini II].  

In any event, the Board finds that such defect (with respect 
to the timing of the VCAA notice requirement) was harmless 
error.  As discussed above, the content requirements of a 
VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini I, for the veteran to 
overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini I or Pelegrini II, to decide the 
appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran has been 
accorded a relevant VA examination.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the initial rating issue for residuals 
of a head injury, to include traumatic headaches, on appeal 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

According to the service medical records, in January 1978, 
the veteran sought treatment for complaints of headaches and 
dizziness for the past four days.  He also reported that his 
nose was bleeding badly in the field.  The examiner assessed 
a possible virus.  The separation examination conducted 
several months later in May 1978 demonstrated that the 
veteran's head and neurological system were normal.  

Service medical records from the veteran's second period of 
active military duty reflect treatment for headaches in 
December 1990.  At that time, the veteran reported that he 
had been experiencing migraine headaches since an accident 
one week prior to the treatment session.  A physical 
examination demonstrated no palpable deformity or point 
tenderness of the veteran's skull.  The examiner provided an 
impression of a mild bruise of the skull.  

At a follow-up treatment session conducted two days later in 
December 1990, the veteran described a recurrence of his 
headaches.  He explained that, approximately one week prior 
to the treatment session, he had struck his head on a truck.  
A physical examination demonstrated small soft tissue 
swelling on the top of the veteran's head at the site of the 
trauma, minimal tenderness, and no cranial defect detected on 
palpation.  The examiner provided an impression of a 
contusion/hematoma on the top of the head.  

At a redeployment examination conducted in April 1991 during 
the veteran's second period of active military duty, he 
reported having previously experienced, or experiencing at 
that time, frequent or severe headaches.  Specifically, he 
stated that, in December 1990, he hit his head on a fuel 
tanker fifth wheel pin and that, since that time, he had 
frequent headaches.  The redeployment evaluation demonstrated 
that the veteran's head and neurological system were normal.  
The examiner diagnosed intermittent headaches.  

According to relevant post-service medical records, in 
February 1992, the veteran underwent a VA brain 
diseases/injuries examination.  At that time, he reported 
that, while being stationed in Saudi Arabia, he was stooping 
under some pipe, stood up suddenly, and banged his head on 
the crown.  He stated that he was not rendered unconscious by 
this accident, that he went to sick call for an abrasion, and 
that he returned to duty the next day.  He further noted that 
he had headaches ever since this in-service injury.  In 
particular, he described intermittent headaches occurring 
three or four times a week and sometimes two or three times 
per day.  Also, he explained that his headaches are nagging 
with episodes of increased pressure similar to a band-like 
sensation around his head and occur in various parts of his 
head and no in one specific place.  He denied having any long 
periods in which he was free of symptoms.  

The examiner stated that he was unable to "get any feel for 
consistency."  An examination demonstrated no pertinent 
findings.  In particular, the evaluation reflected normal 
gait and station, good strength and coordination, intact 
sensation, unremarkable cranial nerves, no papilledema or 
nystagmus, muscle strength reflexes of 1-2+ and equal on both 
sides, flexor plantar reflexes, and brisk abdominal skin 
reflexes.  The examiner concluded that no neurological 
abnormalities were found.  

VA X-rays taken of the veteran's skull in April 1993 showed 
no abnormality.  VA Computed tomography completed on his head 
approximately one-and-a-half months later in June 1993 
reflected moderate diffuse atrophy as well as a one 
centimeter rounded focal area of low attenuation involving 
white matter of the right parietal lobe body of the right 
lateral ventricle which the physician felt could represent an 
old infarct.  

A VA outpatient treatment record dated in July 1993 notes 
that the veteran had sustained an injury to his head during 
his service in Saudi Arabia and that he now has an abnormal 
computed tomography head scan as well as complaints of 
chronic headaches requiring two types of medication.  The 
veteran explained that, without the medication, his head pain 
is uncontrollable, and he is unable to work.  

One week later in July 1993, the veteran sought VA medical 
care for complaints of severe headaches.  He reiterated his 
prior assertion that he had had headaches since the 
in-service accident.  In particular, he described daily 
headaches lasting from a "few minutes to hours" which were 
generalized but did not involve face pain.  A physical 
examination demonstrated no tenderness in the veteran's face 
or head, good range of movement of the eyes, normal fundi, 
and pupils which were equal and reactive to light.  Following 
a review of the veteran's medical records, including the 
computed tomography scan completed on his head in the 
previous month, the examiner provided an impression of 
headaches and substance abuse.  

Subsequently, in June 1999, the veteran underwent a VA 
miscellaneous neurological disorders examination.  At that 
time, he stated that, during his Desert Storm service, he 
sustained a minor head injury which rendered him unconscious 
momentarily but which did not require any medical attention 
except for mild headaches.  In particular, he denied having 
undergone any surgery or receiving any stitches to his head.  
He explained that the only neurological symptoms that he has 
experienced following the injury have been intermittent 
headaches which are not disabling.  He described the 
headaches as generalized and usually dull ones centered on 
the top of his head or all over his head which occur at any 
time and last variable periods of time.  The veteran denied 
any other symptoms.  He noted that he was no longer taking 
medication for his headaches.  

A physical examination demonstrated intact cranial nerves II 
through XII with no signs of increased intercranial pressure 
or focal neurological deficits; an unremarkable head; normal 
muscle tone and strength with no atrophy, fasciculation, or 
abnormal movements detectable; an intact sensory examination 
throughout all modalities; normal coordination, gait, 
station, and Romberg test; and deep tendon reflexes which 
were 2+ and symmetrical.  The examiner provided an impression 
of mild post-traumatic headaches with no significant 
neurological deficits and no other neurological residuals 
from the head injury.  The examiner also expressed his 
opinion that no further studies were necessary but 
recommended magnetic resonance imaging (MRI) "to close out 
the situation."  In an addendum, the examiner reported that 
MRI confirmed a questionable abnormality.  The examiner 
further noted that the veteran was "to be followed in 
neurology and have a repeat MRI later."  The examiner 
expressed his belief that there was no connection "between 
the MRI findings and . . . [the veteran's] prior head 
trauma."  

In August 1999, the RO considered this in-service, and 
post-service, evidence.  The RO concluded that the 
information warranted the grant of service connection for 
residuals of a head injury, to include traumatic headaches.  
In addition, the RO assigned a noncompensable evaluation to 
this disability, effective from January 1992.  

The service-connected residuals of a head injury, to include 
traumatic headaches, have remained evaluated as 
noncompensably disabling.  According to pertinent evidence 
received during the current appeal, in July 1996, the veteran 
sought private treatment for complaints of frequent 
headaches.  At a subsequent private treatment session 
conducted in August 2001, he reported experiencing constant 
headaches.  

In July 2003, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
reported experiencing "constant . . . [headache] most of the 
time."  Further, the veteran described his headaches as more 
right-sided although sometimes occurring in the front of his 
head and as involving an aching-type pain that "tends to wax 
and wane over time."  The veteran stated that his head pain 
worsens with activity and is relieved by sleep.  Also, the 
veteran stated that, during his incarceration, he has been 
taken off his previous medication and that he now takes 
NSAIDs which do not alleviate his symptoms.  He denied any 
nausea associated with his headaches.  The examiner noted 
that, although the service medical records reflect a history 
of a head injury and complaints of frequent headaches on the 
discharge examination, he saw no evidence of post-service 
treatment for headaches.  

A physical examination demonstrated a normal gait with good 
heel and tandem walk; intact cranial nerves II through XII 
with sharp discs and no nystagmus; motor strength of 5/5 with 
normal tone, bulk, and dexterity; sensory perception which 
was intact to temperature and vibration sense; and reflexes 
which are trace to 1+ and equal.  The examiner acknowledged 
that the MRI completed in 1999 reflected "prominent 
enhancement of what appears to be the striate vein on the 
right which appears somewhat asymmetric on the cornonal 
slices [which] . . . [p]ossibly . . . could represent a 
choroidal cyst" as well as sinus disease.  The examiner 
concluded that this previous testing was "pretty 
unremarkable."  

The examiner noted that the veteran's subjective complaints 
included a headache disorder as well as numbness in his right 
upper extremity.  The examiner explained that the 
neurological evaluation was normal and that the small 
abnormality (involving sinus disease and the right lateral 
ventrical septal area adjacent to the foramen of Monroe) 
shown on recent MRI was unrelated to the in-service trauma.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code such as (for example) 8045-8207.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  Evidence of 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
warrants a 10 percent rating and no higher pursuant to 
Diagnostic Code 9304.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2003).  See also, 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003) (which rates impairment resulting from 
dementia due to head trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).  

The veteran has described nearly constant headaches of 
varying intensity.  Further, he has explained that these 
headaches, which involve an aching-type pain, are more 
right-sided although they sometimes occur in the front of his 
head.  The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected residuals 
of a head injury, to include traumatic headaches, must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Post-service neurological evaluations have been essentially 
normal.  Although a computerized tomography of the head in 
1993 revealed findings that could represent an old infarct, 
there has been no diagnosis of multi-infarct dementia 
associated with brain trauma.  In this regard the Board 
acknowledges that MRI recently completed in 1999 reflected a 
small abnormality (involving sinus disease and the right 
lateral ventrical septal area adjacent to the foramen of 
Monroe).  Importantly, however, the examiners who conducted 
the VA miscellaneous neurological disorders examinations in 
June 1999 and July 2003 expressed their opinions that this 
small abnormality was unrelated to the veteran's in-service 
trauma.  

Consequently, the Board concludes that the only 
symptomatology found to be associated with the 
service-connected residuals of a head injury, to include 
traumatic headaches, are the veteran's headaches.  A 
10 percent evaluation is, therefore, warranted for the 
veteran's purely subjective complaints including headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  See also, 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  

Importantly, however, a rating greater than 10 percent for 
this service-connected disability cannot be awarded.  The 
pertinent diagnostic codes specifically stipulate that an 
evaluation greater than 10 percent for brain disease due to 
trauma is not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  See also, 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  In the 
present case, the veteran has not been diagnosed with 
multi-infarct dementia associated with brain trauma.  
Consequently, a rating greater than the 10 percent granted by 
this decision cannot be awarded under Diagnostic Codes 8045 
and 9304.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the residuals of a head injury, to 
include traumatic headaches, result in marked interference 
with the veteran's employment or requires frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the residuals of a head injury, to 
include traumatic headaches, result in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An initial compensable disability rating of 10 percent for 
the service-connected residuals of a head injury, to include 
traumatic headaches, is granted, subject to the provisions 
governing the payment of monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



